Citation Nr: 1232433	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of lumbar spine.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to December 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, where the Veteran was granted service connection for degenerative disc disease lumbar spine/discectomy L5-S1 with an evaluation of 10 percent.  In January 2010, he filed a notice of disagreement regarding the initial rating assigned.  In April 2010, an appeal election form electing the traditional appeal process was accepted by the RO in lieu of a Form 9.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the initial rating for his service-connected disability of the lumbar spine should be higher than 10 percent.  This matter is not ripe for adjudication and must be remanded because a new examination is in order, and a medical opinion should be sought that takes into consideration any new evidence associated with the claims file after August 2009.

The Veteran was afforded a VA examination in August 2009.  The Board finds this examination to be inadequate for rating purposes because the examiner did not provide all the findings necessary to properly rate the disorder.  Specifically, the examiner did not clearly address whether the Veteran has incapacitating episodes and did not adequately address the Veteran's range of motion in conjunction with the criteria contemplated in 38 C.F.R. § § 4.40, 4.45, 4,49; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the examiner indicated that the Veteran did not have incapacitating episodes requiring bed rest prescribed by a doctor in the last 12 months, he noted that the Veteran had flare-ups approximately two times per month during which he was incapacitated.  In testing range of motion, the examiner merely indicated that there was no change in range of motion with the same pain pattern.  

In a letter dated in December 2009, the Veteran's private chiropractor, Dr. E.W., indicated that the Veteran suffers incapacitating exacerbations of his lumbar pain about 3 to 4 times per year.

The Veteran should be afforded a VA examination to determine the current level of severity of his service-connected disability of the lumbar spine.

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include treatment records of a private chiropractor in New Orleans which he references in a May 2009 statement.  If VA attempts to obtain any outstanding records identified by the Veteran, and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature, extent, and severity of the Veteran's degenerative disc disease lumbar spine/discectomy L5-S.  All indicated studies, including range of motion studies in degrees, should be performed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and nature and extent of the service-connected lower back disability.  Tests of joint motion against varying resistance should be performed, and the extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment.  The physician should identify any objective evidence of pain or functional loss due to pain.  The physician is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and provide an explanation of why not.  

The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the low back disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.  

The examiner should also provide an opinion concerning the impact of the Veteran's disability on his ability to be gainfully employed.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After the above development has been completed, readjudicate the claim for an initial increased rating for degenerative disc disease of the lumbar spine, L5-S1.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


